EXHIBIT 10.1

 

CARNIVAL CORPORATION & PLC

MANAGEMENT INCENTIVE PLAN

 

 

1.

OBJECTIVE

 

This Carnival Corporation & plc Management Incentive Plan (the “Plan”) is
designed to focus the attention of the “Executive Officers” (as defined by Rule
16a-1 of the Securities Exchange Act) of Carnival Corporation & plc (the
“Corporation”) and other Plan participants on achieving outstanding performance
results as reflected in operating income of the Corporation and other relevant
measures.

 

 

2.

PLAN ADMINISTRATION

 

The administrator of the Plan are the Compensation Committees of the Boards of
Directors of the Corporation (the “Committees”). The Committees shall have sole
discretion in resolving any questions regarding the administration or terms of
the Plan not addressed in this document as well as in resolving any ambiguities
that may exist in this document.

 

 

3.

PLAN YEAR

 

The “Plan Year” shall be the 12-month period ending November 30 of each year.

 

 

4.

PARTICIPATION

 

All Executive Officers of the Corporation who are not part of an operating unit
shall be eligible to participate in the Plan. In their discretion, the
Committees may select other employees to participate in the Plan.

 

Persons who commence employment or are promoted to the status of an Executive
Officer following the beginning of the Plan Year may, with the approval of the
Committees, be allowed to participate in the Plan.

 

In order to receive a cash bonus under the Plan, a participant must be employed
by the Corporation or one of its subsidiaries on the day the bonus is paid;
provided, however, that if a participant is on a leave of absence that does not
meet the requirements of The Family and Medical Leave Act of 1993 on the day the
bonus is paid to the other participants, such bonus shall not be payable until
the participant returns to active duty. The only exceptions to this requirement
are for participants whose employment is terminated prior to the day the bonus
is paid as the result of death, disability or Retirement (“Early Termination
Employees”) or for other circumstances approved by the Committees on a
case-by-case basis. If employment is terminated by reason of death, disability
or Retirement, a participant or his/her estate will receive a pro-rata bonus
based on the portion of the Plan Year the participant was employed. For purposes
of this section, “Retirement” means a termination of employment by a participant
on or after the earlier of (i) age 65 with at least five years of employment
with Carnival Corporation, Carnival plc or any successor thereto and/or their
subsidiaries or (ii) age 55 with at least 15 years

 

1

 

--------------------------------------------------------------------------------



of employment with Carnival Corporation, Carnival plc or any successor thereto
and/or their subsidiaries.

 

 

5.

BONUS

 

 

A.

For purposes of this Plan, the terms below shall be defined as follows:

 

 

i.

“Operating Income” shall mean the net income of the Corporation before interest
income and expense, and other nonoperating income and expense and income taxes
as reported by the Corporation in its full year earnings report issued following
each Plan Year.

 

 

ii.

The “Operating Income Target” for the Plan Year will be equal to the projected
Operating Income for the Plan Year that corresponds to the midpoint of the
diluted earnings per share guidance publicly announced during the first month of
the Plan Year by the Corporation. The Committees may, in their discretion,
increase or decrease the Operating Income Target for any reason they deem
appropriate.

 

 

B.

The Committees shall, in their discretion, determine the bonus payable to each
participant as follows:

 

 

i.

Within 75 days following the commencement of each Plan Year:

 

 

a.

The Committees will establish a Target Bonus Opportunity (in U.S. dollars), for
each participant for the first year of his/her participation in the Plan. In the
second and subsequent Plan Years of participation, the Target Bonus Opportunity
for each participant shall be calculated by multiplying the Target Bonus
Opportunity for the prior Plan Year by a percentage equal to 100 plus the
percentage change in the Operating Income Target for the new Plan Year as
compared to the Operating Income Target of the prior Plan Year. The Committees
may, in their discretion, increase or decrease the Target Bonus Opportunity for
any reason they deem appropriate.

 

 

b.

The Committees will also approve a schedule (the “Bonus Schedule”) that
calibrates the Operating Income Target for the Plan Year with the Target Bonus
Opportunity for each participant. The performance range in the Bonus Schedule
shall be from 72% to 123% of the Operating Income Target with results at 72% or
less producing a preliminary bonus amount equal to 50% of the Target Bonus
Opportunity and at 123% or more producing a preliminary bonus amount equal to
150% of the Target Bonus Opportunity. Results from 97% to 103% of the Operating
Income Target will result in a preliminary bonus amount equal to 100% of the
Target Bonus Opportunity. The preliminary bonus amount for results between 72%
and 97% as well as results between 103% and 123% will be calculated using
interpolation.

 

 

ii.

Following the end of each Plan Year:

 

2

 

--------------------------------------------------------------------------------



 

a.

The Committees shall confirm the actual Operating Income for the Plan Year and
the preliminary bonus amount for each participant.

 

 

b.

The Committees shall then consider other factors they deem, in their discretion,
relevant to the performance of the Corporation, including, but not limited to,
the impacts of changes in accounting principles, unusual gains and/or losses and
other events outside the control of management. The Committees shall also
consider other factors they deem, in their discretion, relevant to the
performance of each participant, including, but not limited to, successful
implementation of strategic initiatives and business transactions, significant
business contracts, departmental accomplishments, executive recruitment, new
ship orders, and management of health, environment, safety and security matters.
Based on such factors, the Committees may, in their discretion, increase or
decrease the bonus calculated in 5.B.ii. by any amount they deem appropriate to
determine the final bonus amount. The final bonus amount shall not exceed 200%
of the Target Bonus Opportunity of the participant.

 

In addition, the Committees may adjust a participant’s bonus amount for any
unpaid leaves of absence regardless of the nature of the leave.

 

6.

PAYMENT OF BONUS

 

Except as otherwise provided in the section entitled “Participation,” Bonuses
shall be paid within 75 days following the end of each Plan Year. At the
discretion of the Committees, special arrangements may be made for earlier
payment to Early Termination Employees.

 

Participants employed by Carnival Corporation may elect to defer payment of all
or a portion of their Bonus in accordance with and under the terms of the
Carnival Corporation Fun Ship Nonqualified Savings Plan or any successor plan
pursuant to Section 409(a) of the Internal Revenue Code.

 

7.

DURATION OF PLAN

 

The Plan will be effective until terminated by the Committees.

 

8.

AMENDMENT OF PLAN

 

The Committees may amend the Plan from time to time in such respects as the
Committees may deem advisable.

 

 

 

3

 

 